DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed November 13, 2020.  Currently Claims 1-20 are pending.  Claims 1, 13 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Generating Workflow Productivity Optimized Office Workstation Layout Optimizing Travel Time Worker Paths





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 13 and 20, the claims are directed to the abstract idea of business analytics. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, business analytics (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed calculating/computing a productivity value associated with human performance of an operation (task, movement, activity, etc.), wherein business analytics is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “generating”, “generating”, and “computing” recite functions of the business analytics are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of computing a productivity value is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 13, and 20 appears to be calculating a productivity value associated with one or more operations in a building/workspace.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental process, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generating a building layout, generate one or more paths and compute a productivity value all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “computer readable media storing instructions (Claim 13, preamble only), memories storing instructions (Claim 20, preamble only) and one or more processors (Claim 20) nothing in the claimed steps precludes the step from practically being performed in the mind.  Claims 1-12 fail to recite any technological elements (e.g. no computer hardware or software recited).  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving workstation data is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal 
The claims do not integrate the abstract idea into a practical application.  The generic memory and processor are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply a judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-12 and 14-19, the claims are directed to the abstract idea of business analytics and merely further limit the abstract idea claimed in independent claims 1, 13 and 20.  
Claims 2 and 14 further limit the abstract idea by associating workstations with the operation (a more detailed abstract idea remains an abstract idea).  Claims 3 and 15 further limit the abstract idea by basing the one or more paths on transport restrictions (a more detailed abstract idea remains an abstract idea).  Claims 4 and 16 further limit the abstract idea by generating paths based on one or more workflows (a more detailed abstract idea remains an abstract idea).  Claims 5 and 17 further limit the abstract idea by including operation tasks on paths (a more detailed abstract idea remains an abstract idea).  Claims 6 and 18 further limit the abstract idea by computing a productivity value for each task (a more detailed abstract idea remains an abstract idea).  Claims 7 and 19 further limit the abstract idea by associating operation data with a travel burden and adjusting the productivity (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by adjusting the productivity value to adjust for congestion (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by computing an overall productivity value for the building (a more detailed 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refer to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.

Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131.

Regarding Claims 1, 13 and 20, Holm-Peterson et al., discloses a system (processor, computer, memory, instructions; Figure 9; Paragraphs 67-75) and method comprising:
Receiving workstation (e.g. bin) data describing a plurality of workstations included in a building and operation (e.g. pick) data describing one or more operations performed in the building (Figure 1, Element 110; Paragraphs 21-24, 31);
Generating based on at least the workstation data a building layout specifying for each workstation of the plurality of workstations a respective location of the workstation (Figure 1, Element 104; Figures 2, 5; Paragraphs 21, 31, 40);
Generating based on the building layout an analysis graph (chart, plot, etc.; (Figure 1, Element 104; Figures 3, 4; Paragraphs 5, 61); and
For operation of the one or more operations:
Generating one or more paths (e.g. routes) based on the analysis graph (Figures 3, 4; Paragraph 18); and
Computing based on at least the one or more paths a productivity value (e.g. pick rate) associated with the operation (Figures 3, 4, 6, 8; Paragraphs 7, 28, 63).

Regarding Claims 2 and 14, Holm-Peterson et al. discloses a system and method wherein the paths are based on one or more paths associated with the operation (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 4 and 16, Holm-Peterson et al. discloses a system and method wherein the one or more paths is based on one or more workflows (e.g. picking) associated with the operation (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 5 and 17, Holm-Peterson et al. discloses a system and method wherein each operations is associated with a plurality of operations tasks (Paragraphs 24) and generating the path includes generating for each operation task a respective path (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 6 and 18, Holm-Peterson et al. discloses a system and method further comprising computing for each operation task a respective productivity value based on the path corresponding to the operation task (Paragraphs 28, 63).

Regarding Claim 9, Holm-Peterson et al. discloses a system and method further comprising computing one or more overall productivity values associated with the building layout based on the productivity values associated with one or more operations (Figures 3, 4; Paragraphs 7, 23, 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 as applied to claims above, and further in view of Wang et al., U.S. Patent Publication No. 20180364719.

Regarding Claims 3 and 15, while considering transport restriction/constraints when generating paths Holm-Peterson et al. does not disclose transport restrictions as claimed.

Wang et al., from the same field of endeavor of generating building layouts, discloses a system and method comprising generating paths wherein the paths are based on workstations associated with operations and based on one or more transport restrictions associated with the operation (Paragraphs 27, 30, 38, 40; Figure 2).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from generating paths based on transport restrictions in view of the disclosure of Wang et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 as applied to claims above, and further in view of Alabastro et al., U.S. Patent Publication No. 2019/0026949.

Regarding Claim 8, Holm-Peterson et al. does not disclose a congestion as claimed.

Alabastro et al., from the same field of endeavor of building layout analysis, discloses a system and method comprising determining, based on one or more paths, whether an operation is affected by congestion (e.g. crowding; Paragraphs 21, 23) and adjusting the productivity value associated with the operation (Paragraphs 32-34, 40).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from accounting for path congestion in view of the disclosure of Alabastro et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623